Citation Nr: 1612736	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right rib contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2010 rating decision effectuated the December 2009 Board decision, which determined that there was clear and unmistakable error (CUE) in an April 1, 1998 rating decision that had denied entitlement to service connection for right rib contusion.  The Veteran filed a timely notice of disagreement (NOD), expressing his disagreement with the assigned rating, in April 2010.  The RO issued a Statement of the Case (SOC) in April 2012 and the Veteran perfected his appeal in April 2012.  

The Veteran requested a videoconference Board hearing in his April 2012 Substantive Appeal, VA Form 9.  However, the Veteran withdrew that request in February 2016.  As the record does not contain any additional requests for a hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted private treatment records and a statement from Dr. L.H. dated in March 2010 regarding his right rib contusion.  The physician indicated that the Veteran has limitation of motion due to pain and subsequent arthritis in the thoracic spine.  The physician indicated that the Veteran had lost some range of motion of lateral flexion to the left and right sides, lateral rotation to the left and to the right, and extension.  The physician also indicated that the Veteran's impairment results in intercostal neuralgia involving at least three nerves.  

The March 2010 treatment record shows the physician stated that the Veteran has "positional right intercostal neuralgic pain."  The Veteran reported that he protects his right side and reported having trouble lifting with his right upper extremity.  The physician indicated that the Veteran has "clearly" had limitations over the years due to his neurological dysfunction related to intercostal neuralgia.  The examiner found that the Veteran's condition resulted in limitation of lifting, bending, and performing activities in relation to the right lower ribcage.  

The record reflects that the Veteran underwent a VA Muscles Injuries examination in March 2012.  In Section I of the DBQ, it is noted that if the Veteran has or has had a muscle injury that results in any conditions that are not covered in this Questionnaire to also complete any other appropriate Questionnaires (e.g., if peripheral nerve injury also exists due to the muscle injury complete the Peripheral Nerves Questionnaire).  In light of the 2010 private diagnoses of "intercostal neuralgia involving at least three nerves," "positional right intercostal neuralgic pain," and "neurological dysfunction related to intercostal neuralgia," the Board finds that the Veteran should undergo a VA Peripheral Nerves examination.  In light of the private examination findings regarding loss of range of motion in the thoracic spine and the right upper extremity, the Board finds that the Veteran should undergo a VA Joints examination.  Also, the Veteran should report for an updated VA Muscles Injuries examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service connected residuals of a right rib contusion since March 2012.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After any new evidence has been associated with the claims file, the Veteran should be scheduled for a VA Peripheral Nerves examination, VA Joints examination (for the back and right upper extremity), and VA Muscles Injuries examination for purposes of assessing all impairment associated with the Veteran's service connected residuals of a right rib contusion.  The entire file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

(a) An examiner is requested to express agreement or disagreement with the March 2010 private diagnosis that the Veteran's service connected residuals of a right rib contusion are manifested by "intercostal neuralgia involving at least three nerves," "positional right intercostal neuralgic pain," and "neurological dysfunction related to intercostal neuralgia," and explain the rationale for the agreement or disagreement.  

(b) An examiner is requested to express agreement or disagreement with the March 2010 private diagnosis that the Veteran's service connected residuals of a right rib contusion results in limitation of lifting and bending, and explain the rationale for the agreement or disagreement.   
 
3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




